Burch, J.
(dissenting): The decision results in part from confusion of ideas, disclosed by the manner of stating the question to be decided:
“In the absence of some specific recital dealing with the point, is there an implied obligation on the lessee to use and occupy the premises for some lawful purpose to which they are adapted, or may the lessee wholly forbear to use and occupy the premises for any sort of business, and permit the premises to fall out of repair and become uninsurable, on the assumption that such a *463course of action or inaction by the lessee is no justiciable concern of the lessor so long as the rent is paid according to the contract?” {Ante, p. 458.)
Of course the tenant must keep the premises in repair, and must not commit waste, and the landlord has appropriate remedies for those delinquencies. But if a window is broken, the thing to be done is to put in a new window. If doors are left open, the thing to be done is to close them. If rubbish accumulates, the thing to be done is to call the trash collector. The tenant is under no obligation to occupy buildings in order to remedy any of those conditions.
Plaintiff did not claim there was any relation between waste and insurance. He said he could not procure insurance because the buildings were unoccupied. The safeguard against that contingency was to cover the subject of insurance by a provision in the lease.
If a tenant desires to keep buildings unemployed for the purpose for which they were erected and to which they are adapted, that is his use of them. That use is a lawful use, and he is under no obligation to employ them in any other manner, in the absence of a covenant to do so inserted in the lease.
If the lease were procured under material representations which have not been fulfilled, the law provides a remedy, but the remedy is not to manufacture out of whole cloth a covenant, and place it as a patch upon the lease. Here is the syllabus in the case of Milling Co. v. Waite, 112 Kan. 809, 213 Pac. 160:
“Where a written contract is, on its face, obviously incomplete, parol evidence may be received, not to contradict or vary its terms, but to show the complete agreement of the parties. Following Shire v. Bank (ante, p. 690).” (¶ 4.)
If search for authority had revealed any decision that there is an implied covenant in a lease that buildings must be occupied and used, it certainly would have been cited. None of the cases cited is authority for that proposition, and profuse citation of irrelevant cases gives no better color of soundness to a judicial opinion than it does to a brief.